Exhibit 10.5.3

 

 

 

Verigy US Inc.
10100 N. Tantau
Cupertino, CA 95014-2540

 

408 864 2900 telephone
www.verigy.com

 

 

[g158251kei001.gif]

 

June 4, 2008

 

Keith Barnes

President and CEO

Verigy US Inc.

 

Dear Keith,

 

This is to confirm our understanding of the modification of your allowance for
temporary living expenses.

 

The Compensation Committee of the Verigy Board of Directors has agreed to a
continuation of your temporary living allowance through April 30, 2011.  This is
a 24 month extension of your current arrangement in which you pay your temporary
living expenses directly.  Under this arrangement, your pre-tax monthly income
is increased by $12,000, which equates to approximately $6,500 per month after
taxes.

 

You acknowledge and agree that the two-year extension of this benefit, whether
or not actually paid, is in lieu of any relocation benefits to which you might
otherwise be entitled.

 

In the event your employment with Verigy ceases for any reason, other than for
Cause (as defined in the Amended & Restated Severance Agreement between you and
Verigy dated on March 7, 2008), the remaining unpaid portion of temporary living
allowance shall become due and payable.  If your employment terminates for Cause
before April 30, 2011, any unpaid portion of the temporary living allowance
shall be forfeited.

 

Please note your acceptance of this change below and contact me with any
questions.

 

Regards,

 

 

Kristen Robinson

VP Human Resources

 

I have read, and accept and agree to, the terms set forth in this letter,

 

 

/s/ Keith Barnes

 

Date:

 

June 4, 2008

Keith Barnes

 

 

 

--------------------------------------------------------------------------------